Citation Nr: 0731442	
Decision Date: 10/05/07    Archive Date: 10/16/07

DOCKET NO.  04-38 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




REMAND

The veteran served on active duty from April 1951 to May 
1952.  This case comes to the Board of Veterans' Appeals 
(Board) from an August 2002 rating decision denying 
entitlement to an increased disability rating for 
encephalopathy and entitlement to TDIU.  The veteran has only 
appealed the issue of entitlement to TDIU.

Total disability evaluation based on individual 
unemployability is considered to exist when there is present 
any impairment of mind or body, which is sufficient to render 
it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340(a)(1).  
TDIU ratings are authorized for any disability or combination 
of disabilities for which the rating schedule prescribes a 
100 percent evaluation or, with less disability where the 
requirements of 38 C.F.R. § 4.16 are met.  See 38 C.F.R. § 
3.340(a)(2).  TDIU ratings for compensation may be assigned 
if the schedular rating is less than total and the veteran is 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that 
if there is only one such disability, such disability shall 
be ratable as 60 percent or more and if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more and sufficient additional disability to 
bring the combined rating to 70 percent or more.  38 C.F.R. § 
4.16(a).

The veteran is service-connected for (1) encephalopathy, 
traumatic, symptomatic with severe incomplete paralysis lower 
radicular group with moderate paralysis 7th cranial nerve and 
is currently rated as 70 percent disabled under Diagnostic 
Code 8045-8513 and (2) skull, loss of part of more than 2 
square inches without brain hernia and is currently rated as 
50 percent disabled under Diagnostic Code 5296.  While this 
does not amount to a 100 percent combined disability rating 
(rather it amounts to a 90 percent combined disability rating 
as per 38 C.F.R. § 4.25 Table I), the veteran clearly meets 
the criteria for level of disability initially required for 
consideration of TDIU.

While the veteran has undergone VA examinations during the 
pendency of his appeal, another VA examination should be 
undertaken as none of the prior examinations addressed the 
specific question of the veteran's unemployability as a 
result of his service-connected disabilities.  

Accordingly, the case is REMANDED back to the RO via the 
Appeals Management Center in Washington, DC for the following 
action:

1.  Schedule the veteran for a VA 
examination.  Have the examiner review the 
claims file in conjunction with the 
examination and make a note of such review 
in the examination report.  The examiner 
should provide findings that take into 
account all functional impairments due to 
the veteran's service connected 
disabilities.  Have the examiner conduct 
all necessary tests and determine if the 
veteran's unemployability is in fact 
related to his service-connected 
disabilities.  The examiner is requested 
to provide a definite opinion as to 
whether the veteran's service connected 
disabilities collectively render him 
unable to secure or follow all forms of 
substantial and gainful employment without 
regard to the veteran's age.  The opinion 
should take into account the veteran's 
employment history and his educational and 
vocational attainment.

2.  Review the examination report and if 
it is in any way inadequate, return it for 
revision.

3.  Thereafter, readjudicate the claim on 
appeal and if it remains denied issue the 
veteran a supplemental statement of the 
case and allow an appropriate period for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All 
claims remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (CAVC) for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

